Citation Nr: 1520676	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO. 10-18 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a left knee disability.

2. Entitlement to an evaluation in excess of 20 percent for a cervical spine disability.

3. Entitlement to an evaluation in excess of 20 percent for a thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1986 to October 1986 and from June 1987 to July 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's left knee disability was manifested by flexion to no less than 110 degrees and extension to no more than 0 degrees.

2. Throughout the rating period on appeal, the Veteran's cervical spine disability was manifested by forward flexion of the cervical spine to no less than than 30 degrees and the combined range of motion of the cervical spine was more than 170 degrees.

3. Throughout the period on appeal, the Veteran's thoracolumbar spine disability was manifested by flexion to no less than 50 degrees and combined range of motion to no less than 130 degrees.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261 (2014).

2. The criteria for an evaluation in excess of 20 percent for the cervical spine disability have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.104, Diagnostic Code (DC) 5242 (2014).

3. The criteria for an evaluation in excess of 20 percent for the thoracolumbar spine disability have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.104, Diagnostic Code (DC) 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in May 2008 and April 2009 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his claims, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.

The Veteran also testified at a September 2012 hearing before a Decision Review Officer (DRO).  38 C.F.R. 3.103(c)(2) requires that the DRO who conducts a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  During the Veteran's hearing, the DRO and the Veteran's representative asked the Veteran questions about the nature and etiology of his neck, back, and knee disabilities.  The DRO also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Additionally, the Veteran was provided examinations in connection with his claims in July 2008, December 2009, and April 2014.  Review of the claims file reflects that the examinations are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale, and the examiners identified symptoms associated with the applicable rating criteria.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.

II. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

III. Increased Rating - Left knee

Throughout the period on appeal the Veteran's left knee disability has been rated as 10 percent disabling under Diagnostic Code 5260.

Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Normal range of motion for the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II (2014).

Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees deserves a 40 percent disability rating, and extension limited to 45 degrees deserves a 50 percent disability rating.  38 C.F.R. § 4.71a.

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is also deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Initially, the evidence does not reflect, and the Veteran does not contest, that he experienced any ankylosis, locking or dislocation of semilunar cartilage, removal of semilunar cartilage, subluxation or instability, or impairment of the tibia or fibula.  Therefore, Diagnostic Codes 5256, 5257, 5258, 5259, and 5262 are not applicable.  Additionally, the Veteran's knee surgery scar has not been reported to be painful or unstable and therefore the Veteran is not entitled to a separate compensable rating.

The pertinent evidence consists of the Veteran's lay statements, VA treatment records, and VA examination report.  In several lay statements, the Veteran has asserted that his knee should be rated as more disabling.  He has also reported difficulty navigating stairs and standing for long periods of time.

Private treatment records reflect that the Veteran complained of knee pain and was limited to between 120 and 130 degrees of flexion.  Private treatment records do not demonstrate any instability or subluxation and muscle strength was consistently normal.

In connection with his claim the Veteran underwent a QTC examination in July 2008.  The associated report reflects that the Veteran's knee was painful.  No subluxation, instability, weakness, effusion, tenderness, or guarding were observed.  Range of motion testing revealed left knee flexion to 120 degrees with additional limitation to 110 degrees after repetition due to increased pain, weakness, and fatigue.  The Veteran was able to extend to 0 degrees.  The examiner specifically noted no impairment of the meniscus.  No ankylosis was observed.

A second examination was conducted in December 2009.  The report reflects the Veteran reported left knee flare-ups that led to increased pain and make it difficult to stand for long periods of time.  He also reported difficulty climbing stairs.  Range of motion testing revealed left knee flexion to 120 degrees and extension to 0 degrees with no additional limitation after repetition.  The examiner did not observe any incoordination, weakened movement, fatigability, or instability.  No subluxation, guarding, instability, effusion, or weakness were observed.  It was noted that the Veteran has pain due to weight bearing activities and was limited to walking no more than one-third of a mile at a time.

A third examination was conducted in April 2014.  The report reflects that the Veteran denied flare-ups but endorse symptoms of pain and weakness.  He also reported wearing a knee brace.  Range of motion testing revealed flexion to 130 degrees with additional limitation to 120 degrees after repetition.  The Veteran could fully extend his left leg.  No fatigue, incoordination, weakness, or guarding were observed.  The Veteran's left knee was stable with no evidence of subluxation or impairment of the meniscus or tibia/fibula.  A scar associated with the left knee surgery was not observed to be unstable or painful.

Based on the evidence described, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's left knee disability.  In order to warrant a 20 percent rating under Diagnostic Code 5260 or 5261, the Veteran's left knee flexion must be limited to 30 degrees or 15 degrees of extension.  At no time during the period on appeal does the evidence reflect that the Veteran had flexion limited to less than 110 degrees or extension to more than 0 degrees.  Such findings do not warrant a compensable rating under Diagnostic Code 5260 or 5261 for either flexion of extension.  Separate ratings are not warranted based on the almost completely full range of motion.  In short, there is no credible evidence that the Veteran's left knee flexion was limited to more than 110 degrees of flexion or more than 0 degrees of extension at any point during the period on appeal.  As such, a rating in excess of 10 percent is not warranted for the left knee.  

In reaching the above conclusions, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the knee joints under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran has complained about pain that has intensified during the period on appeal, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

In this case, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his limitation of left knee flexion to warrant a higher rating for the left knee restrictions under Diagnostic Codes 5260 or 5261.  Specifically, the evidence does not demonstrate that the Veteran's painful motion or limitation of motion of the left knee resulted in a functional loss that more closely approximated an inability to flex his knee beyond 30 degrees or extend it beyond 15 degrees.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  It is notable that the Veteran reported experiencing flare-ups that resulted in limitation of weight bearing activities in his left knee.  These flare-ups caused him to change his work site, although it was noted that he continued to attend work.  However, repetition testing did not result in significant additional limitation of motion at any of the examinations, and resulted in no additional limitation at the December 2009 examination.  Moreover, examination revealed normal strength and reflexes in both legs.  As described above, the consistent medical evidence and physical findings indicate that it is unlikely that the Veteran experienced flare-ups productive of such severe impairment as to more closely approximate limitation of flexion to 30 degrees or extension to 15 degrees.  Therefore, a higher rating for limitation of the left knee flexion or extension is not warranted.  There is no current compensable limitation of motion and therefore the current 10 percent rating is based on pain and functional impairment.  There is no basis for a rating in excess of 10 percent given the almost full range of motion of the knees even after repetitive testing.  The 10 percent rating contemplates the functional impairment shown by the evidence.

Finally, as the preponderance of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV. Increased Rating - Thoracolumbar spine

The Veteran's service-connected back disability has been rated under Diagnostic Code 5242 as 20 percent disabling throughout the period on appeal.  The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Initially, the Board notes that throughout the period on appeal, the Veteran has not complained of, nor does the evidence demonstrate, that he experiences any IVDS.  Additionally, the Veteran is in receipt of separate disability ratings for urinary incontinence and erectile dysfunction.  The Veteran has not appealed the ratings assigned to these disabilities and therefore, no further discussion, pursuant to Note (1) or Diagnostic Code 5243 will be undertaken.  Additionally, while the Veteran has complained of some mild to moderate tingling in his upper and lower extremities, the medical evidence does not indicate that he experiences any radiculopathy or functional impairment as a result.  Sensory, reflex, and strength tests have remained normal throughout the period on appeal.  Moreover, there was no evidence of radiating pain at the December 2009 QTC examination and no radiculopathy was noted at the April 2014 examination.  As the medical evidence does not reflect the presence of radiculopathy caused by the Veteran's neck or back disabilities, separate ratings for upper and lower extremity neuropathy are not warranted.

At the September 2012 DRO hearing, the Veteran testified that his back disability has become increasingly more painful since 1990.  He further testified that he experienced flare-ups following a full day of labor.  These flare-ups prevented him from bending forward, standing, or sitting for long periods of time.

Private treatment records indicate that the Veteran complained of muscle spasm, radiating pain, and difficulty with standing, sitting, or walking for prolonged periods of time.

The most probative medical evidence consists of the three examination reports.  The first examination, conducted in July 2008, revealed flexion to 70 degrees, extension to 20 degrees, and 220 degrees of total range of motion.  There was no additional limitation after repetition.  No guarding or spasm were reported, along with no radiculopathy or ankylosis.  Sensory examination was normal.  The examiner specifically noted the absence of IVDS.

A second examination was conducted in December 2009.  The report reflects that the Veteran's forward flexion was limited to 50 degrees and extension to 10 degrees.  No additional loss of motion was observed after repetition and total range of motion was limited to 130 degrees.  The examiner noted no guarding or muscle spasm but did note tenderness.  Once again the absence of IVDS was specifically noted and a sensory examination was normal.  No ankylosis was observed.

A third examination conducted in April 2014 revealed forward flexion to 50 degrees, extension to 10 degrees, and total range of motion equal to 180 degrees.  The Veteran had localized tenderness but no guarding or muscle spasm.  Strength and sensory examination was normal and no radiculopathy was noted.  The examiner specifically noted the absence of IVDS and ankylosis.  The Veteran denied flare-ups but reported that he cannot stand or walk for more than a few minutes at a time.

Based on the evidence described above, the Board finds that the Veteran's back disability more closely approximates a 20 percent disability rating for the entire period on appeal.  Specifically, the examination reports reflect that, at most, the Veteran's thoracolumbar spine was limited to 50 degrees of forward flexion and 130 degrees of combined range of motion.  This limitation of motion reflects a 20 percent disability rating under the general rating formula for spine disabilities.  A higher rating is warranted for forward flexion to 30 degrees or less, favorable ankylosis, or four to six weeks of incapacitating episodes over the previous year.  At no point did the Veteran report any incapacitating episodes.  No ankylosis was observed during the period on appeal.  Additionally, the medical evidence did not support a finding of radiculopathy.  Repetition testing at all three examinations did not result in a significant decrease in motion and the Veteran's back was not additionally limited by fatigue, weakness, or incoordination.

The Board has also considered whether the Veteran's back disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  The evidence reflects that the Veteran has consistently reported painful motion of his back.  In addition, the examination reports reflect that his back pain interfered with his ability to lift and carry heavy objects, bend over, or walk or stand for a prolonged period.  However, upon review, the Board finds this impairment does not rise to the level of functional loss greater than that already contemplated in the disability rating assigned.  Here, the evidence does not demonstrate a history of incapacitating episodes requiring bed rest, and throughout the period, the Veteran's muscle strength, tone, and reflexes were normal.  Furthermore, range of motion was, at worst, found to involve only slight to moderate limitation of motion.

In sum, the evidence reflects that a 20 percent rating, and no higher, is warranted throughout the rating period.  As the weight of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
V. Increased Rating - Neck disability

The Veteran's cervical spine disability is currently rated under Diagnostic Code 5242.  Diagnostic Code 5242 directs that degenerative arthritis of the spine be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 10 percent evaluation requires evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of the motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.

At the September 2012 DRO hearing, the Veteran testified that his neck disability has become increasingly more painful since 1990.  He further testified that he experienced flare-ups following a full day of labor.  Additionally, the Veteran has reported that he has difficulty driving a car due to the decreased range of motion of his neck.

Private treatment records indicate that the Veteran complained of muscle spasm, radiating pain, and difficulty with standing, sitting, or walking for prolonged periods of time.

The most probative medical evidence again consists of the three examination reports.  The first examination, conducted in July 2008, revealed flexion to 45 degrees, extension to 40 degrees, and 295 degrees of total range of motion.  There was no additional limitation after repetition.  No guarding or spasm were reported, along with no radiculopathy or ankylosis.  Sensory examination was normal.  The examiner specifically noted the absence of IVDS.

A second examination was conducted in December 2009.  The report reflects that the Veteran's forward flexion was limited to 25 degrees and extension to 20 degrees.  No additional loss of motion was observed after repetition and total range of motion was limited to 185 degrees.  The examiner noted no guarding or muscle spasm but did note tenderness.  Once again the absence of IVDS was specifically noted and a sensory examination was normal.  No ankylosis or radiating pain was observed.  He also reported that he is limited in his ability to walk more than one mile or stand, sit, or hold his neck in a fixed position for long.

A third examination conducted in April 2014 revealed forward flexion to 30 degrees, extension to 30 degrees, and total range of motion equal to 220 degrees.  The Veteran had localized tenderness but no guarding or muscle spasm.  Strength and sensory examination was normal and no radiculopathy was noted.  The examiner specifically noted the absence of IVDS and ankylosis.  The Veteran denied flare-ups.

Based on the evidence described above, the Board finds that the Veteran's neck disability more closely approximates a 20 percent disability rating for the entire period on appeal.  Specifically, the examination reports reflect that, at most, the Veteran's cervical spine was limited to 30 degrees of forward flexion and 185 degrees of combined range of motion.  This limitation of motion reflects a 20 percent disability rating under the general rating formula for spine disabilities.  A higher rating is warranted for forward flexion to 15 degrees or less, or favorable ankylosis of the entire cervical spine, or four to six weeks of incapacitating episodes over the previous year.  At no point did the Veteran report any incapacitating episodes.  No ankylosis was observed during the period on appeal.  Additionally, the medical evidence did not support a finding of radiculopathy.  Repetition testing at all three examinations did not result in a decrease in motion and the Veteran's neck was not additionally limited by fatigue, weakness, or incoordination.

The Board has also considered whether the Veteran's neck disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  The evidence reflects that the Veteran has consistently reported painful motion of his back.  In addition, the examination reports reflect that his neck pain interfered with his ability to lift and carry heavy objects, drive a car, or walk or stand for a prolonged period.  However, upon review, the Board finds this impairment does not rise to the level of functional loss greater than that already contemplated in the disability rating assigned.  Here, the evidence does not demonstrate a history of incapacitating episodes requiring bed rest, and throughout the period, the Veteran's muscle strength, tone, and reflexes were normal.  Furthermore, range of motion was, at worst, found to involve only slight to moderate limitation of motion.

In sum, the evidence reflects that a rating in excess of 20 percent for the Veteran's neck disability is not warranted throughout the rating period.  As the weight of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VI. Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left knee, neck and back disabilities are specifically contemplated by the schedular rating criteria.  The Veteran's back and neck disabilities have been manifested by pain and limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.  The Board also finds that the symptomatology and impairment caused by the Veteran's left knee impairment are specifically contemplated by the schedular rating criteria.  The Veteran's knee impairment has been manifested by pain and limitation of motion.  The schedular rating criteria specifically contemplates ratings based on this symptomatology.  38 C.F.R. § 4.10, 4.45, 4.59, 4.71, Diagnostic Code 5260.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record indicates that the Veteran is currently employed.  He has not alleged that he cannot work as a result of his service-connected disabilities, and the medical evidence does not show that he cannot work as a result of his service-connected disabilities.  Accordingly, the issue of TDIU has not been raised in this case.


ORDER

Entitlement to an evaluation in excess of 10 percent for a left knee disability, is denied.

Entitlement to an evaluation in excess of 20 percent for a cervical spine disability, is denied.

Entitlement to an evaluation in excess of 20 percent for a thoracolumbar spine disability, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


